Citation Nr: 1200267	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded by the Board for additional development in August 2010, and has now been returned to the Board for appellate disposition. 

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in February 2009.

FINDING OF FACT

The Veteran was not shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independent, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2007, prior to the rating decision at issue, which explained VA's duty to assist him with obtaining evidence in support of his claim.  The letter also informed the Veteran that, in order to receive a higher rating, he had to show that his service connected disability got worse.  It additionally explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and three letters from the Veteran's private "PTSD therapist", Dr. C.G.H.  

It is noted that the Board remanded this case in August 2010 to give the Veteran the opportunity to provide a release enabling the Board to obtain his treatment records from Dr. C.G.H. In September 2010 the Veteran was sent a letter requesting this information.  The Veteran did not respond.  The Board notes that "[t]he duty to assist is not always a one way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that sufficient efforts have been made by VA to assist the Veteran with obtaining his private treatment records.  

The Veteran was afforded a VA examination in March 2009 an another in March 2009 which adequately documented the Veteran's PTSD symptoms and their effects on his social and occupational functioning.

For the reasons set forth above, the Board finds that VA has satisfied its obligations pursuant to the VCAA in this case.

 Increased Rating

The Veteran contends that the symptoms of his PTSD are more severe than is encompassed by his currently assigned 50 percent rating.  The Veteran contends that he should receive a 70 percent rating for his PTSD.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411, which refers to the General Formula for Rating Mental Disorders.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. .Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002) . Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

The Veteran submitted a letter for his "PTSD therapist", Dr. C.G.H, dated in November 2007 which was accepted by the RO as a claim for an increased rating.  The qualifications of Dr. C.G.H. are unknown insofar as he did not identify himself as either a psychologist or a psychiatrist.  In the letter, the C.G.H. wrote that the Veteran was having difficulty adapting to work situations and that his anxiety attacks were also affecting his work life.  The Veteran left his last job because his was unhappy with the "laid back atmosphere."  Dr. C.G.H. stated that his observations of the Veteran on his first visit were that he had a casual appearance, anxious mood, normal motor behavior, blunt affect, tense speech, good memory, good judgment, and fair insight.  He stated that the Veteran should receive a 50 percent rating for his PTSD, but he did not indicate what this opinion was based on or even that he was familiar with VA's rating schedule.  

Dr. C.G.H. assigned the Veteran a GAF score of 45.  A GAF of 41-50 is generally indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  However, the Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a Global Assessment of Functioning (GAF) score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The Board notes that the symptoms identified by Dr. C.G.H. are not consistent with the GAF score.  While the Veteran left his last job because he was dissatisfied with the office culture, a Veteran's decision to leave a place of employment, by itself, is not necessarily indicative of a severe deficit in occupational functioning.  The Veteran's decision to leave his job is not alone, or in conjunction with the other symptoms identified by Dr. C.G.H., indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's mood was anxious, his judgment was evaluated as good and no thought abnormalities were noted.  The other symptoms identified by Dr. C.G.H. were not of similar severity to the symptoms delineated in the rating schedule for a 70 percent rating.

In December 2007 the Veteran was examined by a VA psychologist.  The examiner noted that since the last examination the Veteran continued to experience multiple re-experiencing, hyperarousal, and avoidance symptoms that cause clinically significant distress and impairment in functioning.  The examiner noted that the Veteran had frequent arguments and strained relationships with his girlfriend and his family.  The examiner attributed the Veteran's decision to leave his job to the Veteran's PTSD.  She related that the Veteran was unable to handle work related conflict.  He had poor frustration tolerance and irritability.  He was currently enrolled as a full time college student and his irritability sometimes caused him to leave classes early.  The Veteran was no longer interested in activities such as attending concerts or going to the mall and had diminished interest in reading and exercise.  

The Veteran was seen weekly for his PTSD since his symptoms got worse since his prior evaluation.  His medication was also changed. 

The examiner related that the Veteran had recurrent thoughts and images of his combat experiences, recurrent nightmares that contributed to difficulty sleeping, and intense physiological reactivity to news coverage of the war.  At these times, he experiences heart palpitations, sweating, and intense feelings of anger.  He had irritable outbursts on a daily basis and sometimes had to leave class when discussions became too heated.  He also experiences survivor guilt.  

The Veteran reported to the examiner that he was "always" scanning his environment for danger.  He jumps easily is response to loud sounds.  He avoids discussing his experiences with people other than his psychologist and he tries to avoid watching news about the war or getting in discussions about it.  The Veteran reported that he had "panic attacks" 3 or more times a week that involve heart palpitations, sweating, dizziness, and rapid shallow breathing.  

The examiner diagnosed severe PTSD and assigned a GAF of 43.

The examiner related that the Veteran's PTSD affected his work due to his intense irritability which caused him to leave his former job.  The Veteran returned to college on a full time basis.  He reported earning "A" grades in his classes.  He was able to focus on his studies.  However, he had difficulty adjusting to the social environment at school.

Socially, the Veteran lives with his parents and his relationship with them is generally positive although the Veteran has been getting more irritable with them, especially when they ask him to do something that they can do themselves.  He has almost daily angry outburst which he regrets.  He has a good relationship with his twin sister with whom he maintains regular telephone contact.  The Veteran's uncle recently committed suicide and the Veteran was having difficulty coping with his loss.  He had a girlfriend of almost 2 years and they were considering moving in together.  However, she complained about the Veteran's angry outbursts.  He lost contact with some of his friends although he socialized with a select group of friends on the weekends.

The Veteran was alert to person, place, and time.  His attitude was sarcastic, but otherwise cooperative.  Eye contact was good.  Rapport was gradually developed and maintained throughout the interview.  There was no evidence of overtly inappropriate social behavior during the interview.  The Veteran's thought processes were logical and goal directed.  There was no evidence of preoccupations, obsessions, hallucinations, delusions, or psychotic distortions.  The Veteran described a history of panic attacks that occurred 3 to 5 times per week.  The Veteran described passive suicidal ideation but denied any intent or plan.  There was no history of suicide attempts.  He denied any homicidal ideation.  His speech was normal in rate, rhythm, and paucity.  His mood and affect were irritable.  Attention and concentration appeared to be within normal limits.  Memory appeared to be intact.  The Veteran described his energy level as low and his sleep was poor.  His insight was fair and his judgment seemed adequate.  

The Veteran's symptoms only mildly affected his activities of daily living.  He presented as nearly and casually dressed, his hygiene skills appeared intact, and he appeared capable of bathing, toileting, and grooming independently.  He spends most of his time studying, but he also spends leisure time with his girlfriend and friends on the weekend.  He enjoyed watching sports but had lost interest in some of the other activities that he previously enjoyed.  The Veteran was capable of handling his own VA benefits.  

While these symptoms reflect functional deficits, they are not so severe as to constitute occupational and social impairment with deficiencies in most areas due to symptoms of the severity contemplated by the rating schedule.  The Veteran was able to attend school full time and achieve good grades in his classes despite having some problems tolerating other students.  He maintained friendships and had a long term relationship with a girlfriend.  He maintained a mostly positive relationship with his family members.  His judgment was assessed as adequate.  He had no obsessional rituals.  While he had passive suicidal ideation he had no intent and there was no indication that he was preoccupied with this so that it affected his normal functioning.  He had some problems with frequent panic attacks, but they were not continuous and, as noted before, the Veteran was able to function effectively in school despite these panic attacks.  He had problems with unprovoked irritability but this had not yet actually led to any violence.  There was no spatial disorientation.  His personal appearance and hygiene were adequate.  He had difficulty adapting to the stresses of a work environment, but he nonetheless was able to succeed in school.  He was able to maintain relationships with his family, long term girlfriend, and a group of friends.  His other symptoms, while significant, were not so severe as to warrant a rating in excess of 50 percent.

The Veteran submitted another letter from Dr. C.G.H. who again reiterated that the Veteran should be rated 50 percent disabled.  The Veteran had severe PTSD with another anxiety disorder secondary to that.  Nonetheless, the Veteran was able to work between school semesters and was able to meet the customers and do his job. His medication was effective for his daily life activities.  He kept in touch with buddies that were deployed.  The Veteran had increased awareness of his PTSD symptoms.  He had assumed the responsibility of a new home and mortgage.  At the last visit, the Veteran's general appearance was casual, his mood was anxious, his motor behavior was normal, his affect was blunt, his speech was tense, memory and judgment were good, and insight were fair.  He was not a risk to himself although he possibly could be a risk to someone who "pushes him into a confrontation."   He assigned a GAF of 42.

Despite the low GAF score assigned, these symptoms do not warrant a 70 percent rating.  The Veteran was successful at work and school.  He maintained social friendships.  He had good judgment.  He was not a risk to himself.  There was no mention of suicidal ideation.  There were no obsessional rituals that interfered with routine activities.  While the Veteran continued to endorse having panic attacks more than once a week, this was not continuous and these did not prevent the Veteran from being successful at work and at school.  There was the possibility of impaired impulse control leading to violence but no indication that this had actually occurred.  There was no spatial disorientation or problems with activities of daily living.  As noted previously the Veteran had adapted to the work and school environment and he maintained effective relationships with his buddies.  There were no identified symptoms of similar severity to those envisioned by the rating criteria for the 70 percent rating.

The Veteran submitted another letter from Dr. C.G.H. dated in February 2009 that now stated that the Veteran should be rated 70 percent for his PTSD.  Again, this "PTSD therapist" did not provide any basis for this statement and there is no indication that he is even familiar with the rating criteria.  He assigned a GAF score of 40, which denotes very severe impairment, but he did not identify any actual symptoms that were commensurate with that.  Again he related that the Veteran was back in school and his medication was working for his daily activities.  The Veteran had increased awareness of his PTSD symptoms.  His PTSD symptoms were depression, anger and anxiety, and a desire not to be alone but to be around people he knows.  Dr. C.G.H. first states that the Veteran left his job secondary to PTSD symptoms but later acknowledges that the Veteran was presently working in the security field and was able do his job.  He had formerly worked at Home Depot and was able to do that job as well.  He had "anger spikes" and saw everyone around him as a possible antagonist.  At his last visit, the Veteran's appearance was casual, mood was anxious, motor behavior was normal, affect was blunt, speech was tense, memory was good, judgment was good, and insight was fair.  He was not a risk to himself but could be a risk to someone who "pushes him into a confrontation."

Again, these symptoms are not commensurate with a rating in excess of 50 percent.  The Veteran continued to be able to maintain his activities of daily living and manage in school and at his job.  He wanted to be around people.  He had some problems with impulse control but this had not actually led to violence.  His mood was depressed and anxious but despite this as noted he was able to maintain his activities of daily living, attend school, and work.  He had good judgment.  No constellation of symptoms were identified that were commensurate with a 70 percent rating. 

In February 2009 the Veteran testified at a hearing before a DRO at the RO.  He testified that he worked at Home Depot when he first came back from the war but that this was too soon for him and he quit that job.  He was now working part-time at another job where he did not have problems with the supervisor.  He was a full time student and sometimes got in confrontations with other students about their opinions.  He had some drowsiness from one of his medications so he stopped taking it.  He had a girlfriend of 3 years.  He "maybe" had a drinking problem.

The Veteran was seen by a psychiatric nurse at the VA as well.  She initially noted similar symptoms as were present at the December 2007 VA examination.  The Veteran had a lot of situational anxiety and low frustration tolerance.  He continued to have problems with hypervigilance, nightmares, and flashbacks.  However, his mood was relatively good.  He had good relationships but some irritability with others.  
In February 2008 the nurse noted that the Veteran's mood had improved and his anxiety decreased with his current medication.  His sleep was still erratic with nightly nightmares.  He denied significant PTSD triggers.  His comfort level at school had improved.  He was working out more regularly.  He bought a condominium with his girlfriend and they were moving in there together.  He was optimistic about the move.  

In June 2008 the Veteran reported that he felt aggravated at work at times but taking time outs helped him manage this.  He was able to calm himself within 15 minutes using grounding and relaxation techniques.  His overall anxiety at work and school had diminished.  He played on a softball team that had weekly games and he played tennis with his girlfriend.  He described his relationship with his girlfriend as positive.  He continued to have disrupted sleep and nightmares.  His sleep problems were made worse by working different shifts at his job.

He had some increased anxiety again in February 2009 but was still attending classes regularly.  He described his feelings as "hyperanxious".  In addition to increased anxiety the Veteran had problems with social isolation and hypervigilance.  His relationship with his girlfriend was positive.  He continued to struggle with nightmares which he did not remember when he awoke.

While the nurse typically ascribed the Veteran a GAF of 45 she apparently did this regardless of what symptoms the Veteran reported since the score did not change when the Veteran reported improvements or when his symptoms got worse.  Again while this denotes serious symptoms, no actual symptoms were identified that warrant a 70 percent rating.

The Veteran was reexamined by VA in March 2009.  The examiner did not review the claims file.  At that time the Veteran reported that he was having more arguments with his girlfriend and his irritability had gotten worse.  He displayed poor coping skills by drinking.  He quit various part time jobs and had "difficulties... with various authority figures."  He reported that his symptoms got worse since his last examination.  He had an increase in thoughts and memories related to his trauma, which he related to several suicides of fellow soldiers in his unit and his uncle committed suicide around Christmas time in 2007.  The Veteran was very affected by this.  He reported that he spends most of the day ruminating over these thoughts.  He reported that this was due to his studies in school because he was learning history about various wars.  He reported daily nightmares from which he awakens in a panic.  He punched his girlfriend while he was sleeping during a nightmare a few times.  He does not remember his dreams but knows that he felt distressed after them.  Sometimes he "zones out" when exposed to a PTSD trigger such as watching a movie about the Iraq war.  He had increased anger and irritability at school since he did not agree with the politics of his classmates.  He was triggered by people of Middle Eastern descent and some music.  He also experiences distress related to his physical pains.  The Veteran reported that he isolated himself more and was more angry and anxious.  He avoids talking about his traumatic experiences with anyone by his psychologist.  He no longer goes to bars with his friends because he is bothered by the crowds.  He had diminished interest in sex.  He was unable to cry in response to sad events and instead reacted with anger.  He noticed an emotional numbing in his relationships.  He reported that he had trouble sleeping nightly and was often irritable.  More and more something will set him off.  He quit 2 jobs because of trouble with his supervisors.  He is hypervigilant.  He reacts excessively to loud noises.  

The Veteran continued to do well in school, with his lowest grade being a B+ which the Veteran attributed to not getting along with the teacher.  He also worked part time.  He does well at this job because he mostly works by himself and his supervisors generally leave him alone.  The Veteran said that he missed work because of his PTSD symptoms but he did not elucidate on how often this occurred.  He had left the classroom many times because of heated debates.  

He was still in the same relationship with his girlfriend and they planned to get married and start a family.  The Veteran felt he was more nitpicking of late.  He has a good relationship with his parents but some distancing from his mother because he does not want to speak with her about his psychological problems.  He no longer spoke to his sister on a daily basis.  He no longer had a large circle of friends but rather only 2 friends with whom he consistently socialized.  He had drifted apart from his former best friend.  He rarely exercised anymore because he was not motivated to do this.

The Veteran reported that he drinks alcohol approximately 4 days per week when he used to just drink on the weekends.  He had increased tolerance to alcohol due to the amount of his drinking.  He drank more on the anniversaries of traumatic events such as the suicides of his friends and his combat traumas.  He denied any drug use.

There did not appear to be any impairment in thought process or communication.  The Veteran was alert and oriented.  He was cooperative.  His mood was anxious and his affect was congruent with that.  His thought processes were linear and goal directed.  He denied any hallucinations or delusions.  He did not report any suicidal or homicidal ideation.  His speech was normal in rate, rhythm, and volume.  His concentration and memory were intact.  His judgment appeared to be within normal limits.  He was able to maintain his activities of daily living, attend his classes, and attend work.  He denied having any problems with chronic depression and related that anxiety was his major problem.  He feels anxious daily for most of the day.  He has panic attacks a couple of times per week and these mostly occur in class.  

The examiner assigned a GAF of 41.  Again while this denotes serious symptoms, the examiner did not identify a constellation of symptoms that is consistent with a rating in excess of 50 percent.  There was no suicidal ideation, obsessional rituals that interfere with daily activities, speech that was intermittently illogical, obscure, or irrelevant, spatial disorientation, or neglect of personal appearance or hygiene.  There were no episodes of violence noted as far as impulse control.  The Veteran continued in a long term relationship with his girlfriend and had a few friends with whom he socialized.  He had some difficulty adapting to stressful circumstances but was nonetheless able to do very well in school and to work at a part time job.  His most significant symptom was near continuous anxiety, with panic attacks occurring a few times per week.  However, panic attacks more than once a week are consistent with the currently assigned 50 percent rating and the Veteran's difficulties with an anxious mood are not so problematic as to warrant a rating in excess of 50 percent.  

In March 2010 the Veteran reported that his sleep had improved.  He denied nightmares or sleep disturbances.  His sleep was stable and daytime alertness and energy were adequate.  Interest and motivation were fair to good.  His mood was stable most day.  The Veteran reported some difficulty focusing in class.  He had anxiety when he was at work or in school during crowded situations.  At these times he has shortness of breath, muscle tension, and increased heart rate and intrusive combat memories follow that.  He denied suicidal or homicidal ideation, intent, or plan.  

In May 2010 the Veteran reported that his mood and sleep were stable.  He described his anxiety as only occasional and medication was helpful with that.  He denied suicidal or homicidal ideation, intent, or plan.  

In August 2010 the Veteran was more focused on physical problems and this affected his mood.  His panic symptoms had decreased.  He denied suicidal or homicidal ideation, intent, or plan.  

None of these symptoms are consistent with a rating in excess of 50 percent.  These symptoms appear to actually represent an improvement in the Veteran's symptoms, although his GAF was continued at 45.  

In sum, the evidence, including the letters from the Veteran's private therapist, notes from mental health personnel at the VA clinic, and reports from the VA examiners, does not support a rating in excess of 50 percent.  While the Veteran has some significant difficulties with anxiety, anger, and irritability, these are of a severity that is contemplated in the currently assigned 50 percent rating.  

The Board further finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms are contemplated by the currently assigned 50 percent rating.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


